                                                                        Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 1 of 6



                                                                    1   Ramon Rossi Lopez (admitted pro hac vice)
                                                                        (CA Bar No. 86361)
                                                                    2   LOPEZ McHUGH LLP
                                                                        100 Bayview Circle, Suite 5600
                                                                    3   Newport Beach, CA 92660
                                                                        rlopez@lopezmchugh.com
                                                                    4
                                                                        Mark S. O’Connor (#011029)
                                                                    5   BEUS GILBERT PLLC
                                                                        701 N 44th Street
                                                                    6   Phoenix, AZ 85008
                                                                        Telephone: 480.429.3019
                                                                    7   moconnor@beusgilbert.com
                                                                    8   Attorneys for Plaintiffs

                                                                    9   James R. Condo (#005867)
                                                                        Kristine L. Gallardo (033975)
                                                                   10   SNELL & WILMER L.L.P.
Nelson Mullins Riley & Scarborough




                                                                        One Arizona Center
                                                                   11   400 E. Van Buren, Suite 1900
                                                                        Phoenix, AZ 85004-2202
                                                                   12   Telephone: 602.382.6000
                                                                        Facsimile: 602.382.6070
                               201 17 t h Stree t NW, Suite 1700




                                                                   13   jcondo@swlaw.com
                                                                        kgallardo@swlaw.com
                                     Atlanta, GA 30363
                                         (404) 322-6000




                                                                   14   Richard B. North, Jr. (admitted pro hac vice)
                                               L.L.P.




                                                                   15   Georgia Bar No. 545599
                                                                        Matthew B. Lerner (admitted pro hac vice)
                                                                   16   Georgia Bar No. 446986
                                                                        NELSON MULLINS RILEY &
                                                                   17      SCARBOROUGH LLP
                                                                        201 17th Street, NW / Suite 1700
                                                                   18   Atlanta, GA 30363
                                                                        Telephone: 404.322.6000
                                                                   19   Facsimile: 404.322.6050
                                                                        richard.north@nelsonmullins.com
                                                                   20   matthew.lerner@nelsonmullins.com
                                                                        Attorneys for Defendants C. R. Bard, Inc. and
                                                                   21   Bard Peripheral Vascular, Inc.
                                                                   22                           UNITED STATES DISTRICT COURT
                                                                   23                                  DISTRICT OF ARIZONA
                                                                   24   IN RE: Bard IVC Filters Products Liability      No. 2:15-MD-02641-DGC
                                                                        Litigation,
                                                                   25                                                   THE PARTIES’ JOINT STATUS
                                                                                                                        REPORT FOR THE FEBRUARY 1,
                                                                   26                                                   2019, CASE MANAGEMENT
                                                                                                                        CONFERENCE
                                                                   27
                                                                   28
                                                                                         Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 2 of 6



                                                                                     1            In accordance with the Court’s January 10, 2019 Minute Entry [Doc. 14385], the
                                                                                     2   Parties hereby submit their Joint Status Report for the July 13, 2017 Case Management
                                                                                     3   Conference.
                                                                                     4   I.       Tinlin
                                                                                     5            The parties continue to work cooperatively to complete discovery within the
                                                                                     6   parameters of the schedule agreed upon and ordered by the Court. Daubert motions and a
                                                                                     7   motion for summary judgment will be filed on or before February 1, 2019, as
                                                                                     8   contemplated by the scheduling order.        Already pending before the Court are the
                                                                                     9   Defendants’ motions to strike the new opinions of Dr. McMeeking (Doc. 14016) and
                                                                                    10   Dr. Muehrcke (Doc. 14015).
Nelson Mullins Riley & Scarborough




                                                                                    11            Plaintiff Debra Tinlin intends to file a Daubert motion regarding defense expert
                                                                                    12   Christopher Morris, MD on Feb. 1, 2019. Also, due to scheduling issues, the parties
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13   anticipate setting the deposition of Dr. Morris sometime in mid-February. Plaintiff may
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14   need to supplement the motion after the deposition, but will meet and confer with the
                                               L.L.P.




                                                                                    15   defense if that becomes necessary.
                                                                                    16   II.      The Simon Nitinol Filter (“SNF”) Cases
                                                                                    17            In Case Management Order No. 38 (Doc. 12853), the Court instructed the
                                                                                    18   Defendants to file by November 2, 2018 “a motion with the panel on multidistrict
                                                                                    19   litigation to expand this MDL to include the SNF cases or to create a new MDL including
                                                                                    20   the SNF cases.” The Defendants filed the motion on November 1, 2018.
                                                                                    21            Soon thereafter, a new SNF case was filed in a state court in Tulsa, Oklahoma.
                                                                                    22   Bard removed the case to federal court based on diversity of citizenship, and then filed a
                                                                                    23   notice of tag-along with the Judicial Panel on Multidistrict Litigation (“JPML”). In that
                                                                                    24   notice, Bard specifically pointed out that the action would be governed by the Panel’s
                                                                                    25   ruling on the pending motion to expand the existing MDL or create a new one for the SNF
                                                                                    26   cases.
                                                                                    27            The JPML then issued a Conditional Transfer Order, setting forth the typical time
                                                                                    28   limitation for any party to file an objection to the transfer. When no objection was filed,

                                                                                                                                      2
                                                                                         Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 3 of 6



                                                                                     1   the JPML issued a final order transferring the case (Betty Ann Nichols) to this MDL. The
                                                                                     2   case was docketed in this Court. (Doc. 14102).
                                                                                     3          On January 2, 2019, the Panel issued an order deeming Bard’s motion to be
                                                                                     4   “moot.” As a basis for that determination, the JPML noted that 85 SNF actions had
                                                                                     5   previously been directly filed in the MDL; another SNF case had earlier been transferred
                                                                                     6   from the Central District of California to the MDL, without objection; and the Nichols
                                                                                     7   case had recently been transferred to the MDL from Oklahoma without objection.
                                                                                     8          Bard believes that the clear import of the JPML’s order is that the Panel already
                                                                                     9   considers those cases to be part of this MDL. Bard respectfully submits that, in light of
                                                                                    10   that order, this Court should be free to oversee the resolution of those actions.
Nelson Mullins Riley & Scarborough




                                                                                    11          If the Court agrees, then Bard believes the first step will be to devise a leadership
                                                                                    12   structure on behalf of the SNF plaintiffs.        The Plaintiffs’ present lead counsel has
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13   previously suggested the leadership team for the SNF cases may differ to some extent
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14   from the current leadership. Either way, that issue needs to be resolved first. As soon as
                                               L.L.P.




                                                                                    15   the SNF leadership team is established, the parties should promptly meet and confer about
                                                                                    16   the following issues:
                                                                                    17          (1)    What additional fact discovery, if any, needs to be undertaken regarding the
                                                                                    18                 SNF filter;
                                                                                    19          (2)    A schedule for the completion of that fact discovery (if any);
                                                                                    20          (3)    A schedule for the completion of expert discovery;
                                                                                    21          (4)    A schedule for any Daubert motions pertaining to experts designated to
                                                                                    22                 testify about the SNF: and
                                                                                    23          (5)    A proposal for the ultimate resolution of the cases (an abbreviated
                                                                                    24                 bellwether process; post-discovery remands, etc.).
                                                                                    25          The parties stand ready to discuss these issues with the Court at the February 1
                                                                                    26   conference.
                                                                                    27
                                                                                    28

                                                                                                                                       3
                                                                                         Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 4 of 6



                                                                                     1   III.      The Record on Remand for the Mature Cases
                                                                                     2             In the order suggesting the remand of the mature cases (Doc. 12534), the Court
                                                                                     3   instructed the parties to furnish to the Clerk for the District of Arizona a “stipulation or
                                                                                     4   designation of the contents of the record or part thereof to be remanded.” That same order
                                                                                     5   then set forth directions for the Clerk’s office regarding the record to be forwarded to the
                                                                                     6   transferor courts.
                                                                                     7             On October 30, 2018, the parties filed a joint stipulation regarding the record to be
                                                                                     8   remanded to the transferor courts for the mature cases. (Doc. 13158). To the best of the
                                                                                     9   parties’ knowledge, however, the record as stipulated has yet to be transmitted to those
                                                                                    10   courts.
Nelson Mullins Riley & Scarborough




                                                                                    11             The parties stand ready to discuss with the Court anything they can do to facilitate
                                                                                    12   that process.
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13   IV.       Report on Settlement Discussions
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14             Bard continues to discuss potential settlement with the Plaintiffs’ Steering
                                               L.L.P.




                                                                                    15   Committee in this MDL, as well as with other interested parties. Bard’s MDL counsel
                                                                                    16   (Richard North) and settlement counsel (Russell Gaudreau, from Greenberg Traurig) most
                                                                                    17   recently met with the Plaintiffs’ Steering Committee on January 24, 2019, in Irvine,
                                                                                    18   California. At the February 1st case management conference, Bard would like to provide
                                                                                    19   the Court with a brief report on the company’s various settlement discussions.
                                                                                    20             Respectfully submitted, this 28th day of January, 2019.
                                                                                    21   LOPEZ MCHUGH LLP                               NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                                    22
                                                                                         By: s/ Ramon Rossi Lopez                       By: s/ Richard B. North, Jr.
                                                                                    23       Ramon Rossi Lopez                              Richard B. North, Jr. (admitted pro hac vice)
                                                                                             (admitted pro hac vice)                        Georgia Bar No. 545599
                                                                                    24       CA Bar No. 86361                               Matthew B. Lerner (admitted pro hac vice)
                                                                                             100 Bayview Circle, Suite 5600                 Georgia Bar No. 446986
                                                                                    25       Newport Beach, CA 92660                        201 17th Street, NW / Suite 1700
                                                                                             RLopez@lopezmchugh.com                         Atlanta, GA 30363
                                                                                    26                                                      Richard.North@nelsonmullins.com
                                                                                                                                            Matthew.Lerner@nelsonmullins.com
                                                                                    27
                                                                                    28

                                                                                                                                         4
                                                                                         Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 5 of 6



                                                                                     1       Mark S. O’Connor (011029)           James R. Condo (005867)
                                                                                             BEUS GILBERT PLLC                   Kristine L. Gallardo (033975)
                                                                                     2       701 N 44th Street                   SNELL & WILMER L.L.P.
                                                                                             Phoenix, AZ 85008                   One Arizona Center
                                                                                     3       moconnor@beusgilbert.com            400 E. Van Buren, Suite 1900
                                                                                                                                 Phoenix, AZ 85004-2202
                                                                                     4                                           JCondo@swlaw.com
                                                                                                                                 KGallardo@swlaw.com
                                                                                     5
                                                                                         Attorneys for Plaintiffs           Attorneys for C. R. Bard, Inc. and Bard
                                                                                     6                                      Peripheral Vascular, Inc.
                                                                                     7
                                                                                     8
                                                                                     9
                                                                                    10
Nelson Mullins Riley & Scarborough




                                                                                    11
                                                                                    12
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14
                                               L.L.P.




                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                             5
                                                                                         Case 2:15-md-02641-DGC Document 14870 Filed 01/28/19 Page 6 of 6



                                                                                     1                                 CERTIFICATE OF SERVICE
                                                                                     2
                                                                                     3          I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing
                                                                                     4   with the Clerk of the Court by using the CM/ECF system which will send notification of
                                                                                     5   such filing to all counsel of record.
                                                                                     6
                                                                                                                                 s/Richard B. North, Jr.
                                                                                     7                                           Richard B. North, Jr.
                                                                                                                                 Georgia Bar No. 545599
                                                                                     8                                           NELSON MULLINS RILEY & SCARBOROUGH, LLP
                                                                                                                                 Atlantic Station
                                                                                     9                                           201 17th Street, NW / Suite 1700
                                                                                                                                 Atlanta, GA 30363
                                                                                    10
Nelson Mullins Riley & Scarborough




                                                                                                                                 PH: (404) 322-6000
                                                                                                                                 FX: (404) 322-6050
                                                                                    11                                           Richard.North@nelsonmullins.com
                                                                                    12                                           Attorney for Defendants C. R. Bard, Inc. and
                                                                                                                                 Bard Peripheral Vascular, Inc.
                               201 17 t h Stree t NW, Suite 1700




                                                                                    13
                                     Atlanta, GA 30363
                                                                   (404) 322-6000




                                                                                    14
                                               L.L.P.




                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                                     6
